COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                                 NO.
2-10-033-CV
 
SAR CAMP WISDOM PLAZA, L.P.                                                      APPELLANT
 
                                                             V.
 
HOUK AIR CONDITIONING, INC.                                                        APPELLEE
 
                                                        ----------
              FROM THE 342ND DISTRICT COURT OF
TARRANT COUNTY
                                                        ----------
                     MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                        ----------
We
have considered the parties= AAgreed
Motion To Dismiss.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(2), 43.2(f).
Costs
of the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  May 20, 2010




[1]See Tex. R. App. P.
47.4.